              Case 1:19-cv-05546-VEC Document 25 Filed 12/17/19 Page 1 of 1

                     Michael Faillace & Associates, P.C.
                                          Employment and Litigation Attorneys

60 E. 42nd Street, Suite 4510                                                               Telephone: (212) 317-1200
New York, New York 10165                                                                     Facsimile: (212) 317-1620
_________
jbarton@faillacelaw.com



    MEMO ENDORSED                                                         December 17, 2019


VIA ECF                                                              USDC SDNY
                                                                     DOCUMENT
Honorable Valerie E. Caproni                                         ELECTRONICALLY FILED
United States District Judge                                         DOC #:
Daniel Patrick Moynihan                                              DATE FILED: 12/17/2019
United States Courthouse
500 Pearl Street
New York, NY 10007


           Re:      Yugsi Morocho et al v. VIP Nail Salon Inc. et al -19-cv-05546-VEC

Dear Judge Caproni:

         We represent Plaintiff in the above-referenced matter. We write, with the consent of
Defendants, to request: (1) a three-week extension of the deadline to file our settlement documents;
and (2) a concomitant adjournment of the status conference scheduled for January 3, 2019. This
is the first request of its kind.

        The parties have been working diligently on finalizing their agreement and fairness motion,
but anticipate needing a bit more time to get their agreement executed and to complete their
motion. 1 Additionally, the parties have consented to the jurisdiction of the Magistrate Judge, and
have attached the relevant form for Your Honor’s review.

                                                        Respectfully Submitted,

                                                         /s/Jesse Barton, Esq.
                                                         Jesse Barton, Esq.
               Application GRANTED. Any letter motion,                         SO ORDERED.
Encl.          along with the settlement agreement, must be
               submitted no later than January 10, 2020. Per
               the parties' consent and the Court's reference
                                                                                                              12/17/2019
               order, infra, the Clerk of Court is respectfully
               directed to refer this case to Magistrate Judge                 HON. VALERIE CAPRONI
               Cave for final resolution.                                      UNITED STATES DISTRICT JUDGE


1
    My wife gave birth to our second child last month, which delayed the progress of submitting this a bit.



                             Certified as a minority-owned business in the State of New York
               Case 1:19-cv-05546-VEC Document 25-1 Filed 12/17/19 Page 1 of 1



AO 85(Rev.01/09) Notice,Consent,and Reference ofa Civil Action to a Magistrate Judge


                                       United States District Court
                                                                       for the
                                                       Southern District ofNew York

         BLANCA ETELBINA YUGSI MORQCHO
                     Plaintiff
                                  V.                                              Civil Action No. 19 CV 06546
                 VIP NAIL SALON INC., et al.
                          Defendant




           NOTICE,CONSENT,AND REFERENCE OF A CIVIL ACTION TO A MAGISTRATE JUDGE

        Notice ofa magistratejudge's availability, A United States magistrate judge of this court is available to conduct all
proceedings in this civil action (including a jury or nonjury trial) and to order the entry ofa finaljudgment. Thejudgment may
then be appealed directly to the United States court ofappeals like any otherjudgment of this court. A magistrate judge may
exercise this authority only if all parties voluntarily consent.


        You may consentto have your case referred to a magistratejudge,or you may withhold your consent without adverse
substantive consequences. The name ofany party withholding consent will not be revealed to anyjudge who may otherwise
be involved with your case.


       Consent to a magistratejudge's authority. The following parties consent to have a United States magistratejudge
conduct all proceedings in this case including trial, the entry offinaljudgment,and all post-trial proceedings.

             Parties'printed names                                  Signatures^^p^tjes or attorneys                           Dates


 BLANCA ETELBINA YUGSI MOROCHO                                                                                              12/17/2019

 VlP
 Jo6          OH                                                                                                          ;5L/(7/i9
 Hy-'
                                                                 Reference Order


        IT IS ORDERED: This case is referred to a United States magistrate judge to conduct all proceedings and
order the entry ofa final judgment in accordance with 28 U.S.C.§ 636(c)and Fed. R. Civ. P. 73.



Date:     December 17, 2019
                                                                                             District Judge's signature


                                                                                  Hon. Valerie Caproni
                                                                                               Printed name and title


Note: Return this form to the clerk of court only if you are consenting to the exercise ofjurisdiction by a United States
      magistratejudge. Do not return this form to ajudge.
